FLUID QUALITY SENSOR FOR MEASURING
THE QUALITY OF A FLUID, SENSOR ASSEMBLY
AND ASSEMBLY FOR COMBUSTION ENGINES COMPRISING A FLUID QUALITY SENSOR


FINAL OFFICE ACTION

This action is in response to the Applicant’s amendment dated March 03, 2021.

CLAIMS

35 U.S.C. § 112

In view of the Applicant’s amendments to the claims, the claim rejection under 35 U.S.C. 112(b) as set forth in the last Office Action (Dec. 07, 2020) has been overcome.

35 U.S.C. § 102

In view of the Applicant’s amendments to the claims, the claim rejection under 35 U.S.C. 102(a)(1) with respect to Grimes et al. (2011/0293450) as set forth in the said previous Office Action has been overcome. However, the following now applies:

Claims 1 - 2, 6 - 17, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fowler et al. (2001/0039398).

With respect to independent claim 1, Fowler et al. set forth a fluid quality sensor for measuring a quality of a fluid (see Fig. 9A), comprising:
a measurement section (110) mounted to an output side of a pump (20) for the fluid, the measurement section is at least partially located in a fluid cavity of the pump (see Fig. 8);
an infrared source (122) emitting an infrared signal into the measurement section; and
an infrared detector (120) receiving the infrared signal after passing through the measurement section.

With respect to claim 2, Fowler et al. fail to set forth that the fluid is an exhaust fluid with urea for a combustion engine. However the Examiner points out that the claimed subject matter does not further limit the Applicant’s claimed invention. Claim 2 depends from claim 1. Claim 1 is an apparatus claim directed to a sensor and is thus limited by the structure set forth therein. Claim 2 is not directed to the sensor and does not further limit the sensor but instead is only directed to a fluid in which the sensor is used with (ie. an intended use of the sensor).

With respect to claim 6, Fowler et al. set forth that the sensor (102) is mounted inside the pump (20).



With respect to independent claim 7, Fowler et al. set forth a sensor assembly comprising:
a fluid quality sensor for measuring a quality of a fluid (see Fig. 9A), the fluid quality sensor including a measurement section (110) mounted to an output side of a pump (20) for the fluid, the measurement section is at least partially located in a fluid cavity of the pump (see Fig. 8), the fluid quality sensor including an infrared source (122) emitting an infrared signal into the measurement section and an infrared detector (120) receiving the infrared signal after passing through the measurement section; and
an additional sensor (70) partially located in the fluid cavity.

With respect to claim 8, Fowler et al. set forth that the additional sensor includes a pressure sensor (page 3, paragraph 41).

With respect to claim 9, Fowler et al. set forth that the sensor assembly includes a common housing for the fluid quality sensor and additional sensor (see housing for pump 20).
	
With respect to claim 10, Fowler et al. set forth a common output for the fluid quality sensor and the additional sensor because Fowler et al. set forth that the information obtained by the sensors is ultimately used for controlling the motor (4).

With respect to claims 11 and 12, Fowler et al. set forth a plurality of electronics (via circuit board 104) for inherently controlling the fluid quality sensor and the additional sensor as well as processing signals therefrom.

With respect to independent claim 13, Fowler et al. set forth an assembly, comprising:
a pump (20); and
a fluid quality sensor (Fig. 9A) including a measurement section (110) mounted to an output side of the pump, the measurement section at least partially located in a fluid cavity of the pump (Fig. 8), the fluid quality sensor including an infrared source (122) emitting an infrared signal into the measurement section and an infrared detector (120) receiving the infrared signal after passing through the measurement section.

The Examiner notes that the phrase “for a combustion engine” in the preamble of the claim is merely an intended use of the assembly and since the body of the claim does not require the phrase for completeness, the phrase has not been given patentable weight.

With respect to claim 14, Fowler et al. set forth an additional sensor (70).

With respect to claim 15, Fowler et al. set forth a pressure pump (20) and that the fluid quality sensor (120/122) is attached at a high pressure side (ie. outlet) of the pump.

With respect to claim 16, Fowler et al. set forth that the additional sensor (70) is at least partially located in the fluid cavity of the pump (20).

With respect to claim 17, Fowler et al. set forth a transmission element (see infrared beam in paragraph 59 of page 5) between the quality sensor and the fluid cavity.

With respect to claim 22, Fowler et al. set forth that an output line (25) of the pump (20) is attached to the output side and extends away from the fluid cavity.


Allowable Subject Matter

Claims 5 and 19 - 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With respect to claim 5, the prior art fails to teach or suggest a reflector structure as claimed. Claim 21 depends from claim 5.
With respect to claim 19, the prior art fails to teach or suggest that the transmission element transmits an ultrasound wave of an ultrasound source. Claim 20 depends from claim 19.


Response To Arguments

In view of the Applicant’s amendments to the claims and corresponding remarks, all rejections set forth in the previous Office Action have been overcome. However, the claims have not been found to be in condition for allowance for the reasons set forth above.


CONTACT INFORMATION

The Applicant's amendment necessitated the new grounds of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). The Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event will the statutory period for reply expire later than SIX MONTHS from the date of this Final Action. 

Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is 571-.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 

system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).









/Eric S. McCall/Primary Examiner
Art Unit 2856